DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 20130302737 A1) in view of Ripka (US 5458484 A).
Regarding claim 1, Schultz discloses a burner assembly for providing a flame and combustion gas to a plurality of inlets (inlets of plate 49, see Fig. 4), comprising 
a support member (25, Fig. 4) having a back surface (edge defining the rectangular opening of the burner box 25) and an inner surface (surfaces inside the burner box 25), an elongated opening (rectangular downstream opening) being formed in the support member; and 
a burner (porous plate 26, Fig. 4) connected to the support member adjacent the opening, the burner being arranged in fluid communication with the plurality of inlets
Schultz fails to disclose: 
wherein the burner extends upstream from the back surface, and 


Ripka teaches a burner (porous members 514, 614; Figs. 5A, 6A), wherein the burner extends upstream from the back surface (see Figs. 5A, 6A showing short walls on the outlet end of burners 514, 614), and wherein an interior surface of the burner is contoured to direct flames generally inwardly (Figs. 5A, 6A).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Schultz wherein the burner extends upstream from the back surface, and wherein an interior surface of the burner is contoured to direct flames generally inwardly.  The motivation to combine is to prevent localized hot spots by spreading the flame along the flame axis (Ripka; col. 2, lines 45-55).  The modification reduces the temperature of the burner box (Schultz, 25), thereby increasing heat transfer efficiency (i.e., more heat is delivered to the heat exchanger) and reducing potential burns to a user caused by the user touching the burner box (Ripka; col. 4, lines 6-12).  

Regarding claim 2, modified Schultz discloses wherein the interior surface of the burner is concave (Ripka, Figs. 5A-6B). 
Regarding claim 3, modified Schultz discloses wherein the interior surface of the burner is contoured to direct flames from the interior surface to a focus (Ripka, Figs. 6A-6B).  
Regarding claim 4, modified Schultz discloses wherein an outlet of the burner is arranged within a plane, and the focus is arranged opposite the burner relative to the plane (Ripka, Figs. 5A-6B). 
Regarding claim 6, modified Schultz discloses wherein the interior surface of the burner has a curved shape (curved shape when looking into the burner) (Ripka, Fig. 6B). 
Regarding claim 7, modified Schultz discloses wherein the burner is formed from a porous material. 

Regarding claim 9, Schultz discloses an igniter (28, Fig. 4) arranged adjacent a first end of the opening; and a flame sensor (29, Fig. 4) positioned adjacent a second, opposite end of the opening. 
Regarding claim 10, Schultz discloses wherein the igniter (28) is offset from the inner surface of the support member (25) such that the igniter is positioned downstream from the burner relative to a direction of flow through the burner.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 20130302737 A1) in view of Ripka (US 5458484 A), as applied to claim 1, and further in view of Blanchet (US 4497628 A).
Regarding claim 5, modified Schultz discloses wherein the interior surface of the burner is rectangular in shape (Ripka, Figs. 5A-5B), but not elliptical in shape.  However, the claimed shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant.  See MPEP 2144.04 (IV)(B).  In this case, the only difference between the prior art rectangular shape and the claimed elliptical shape is the curvature or lack of curvature of the short side walls (when looking into the Fig. 5B burner of Ripka).  However, the shape of the short side walls is not significant and Applicant’s disclosure does not show it to be significant. 
Nevertheless, Blanket teaches a burner with an elliptical shape interior (Fig. 5), and it would have been obvious to modify the interior surface of the burner to be elliptical and smaller in a transverse cross-sectional area, so as to prevent overheating of the burner box. 

Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. 
Applicant asserts:
Ripka is relied upon to teach these features. However, each of the embodiments disclosed in Ripka includes a burner body within which a flame holder is located. The burner body 511, 611, 711 is similar to the burner box 60 disclosed in the present application connected to a tube or other inlet that provides a gas-air mixture. Ripka is silent as to any suggestion that another component, such as a support member, is used to mount the flame holder 514, 614, 714 within the burner body. Indeed, no components are illustrated or described as being located downstream from the outlet end of the flame holder. Further, the "short walls on the outlet end of the burners" that extend between the burner body and a side of the flame holder being relied upon to teach the support member are not in fact walls. For example, these "short walls" viewed in the plan view illustrated in FIG. 5A, are in fact simply a space between the outlet end of the flame holder and the adjacent walls of the burner body as shown in FIG. 5B. Ripka therefore cannot be interpreted to teach a support member from which the flame holder extends upstream of a back surface.

Examiner’s Response:
The Examiner acknowledges that the “short walls” are not shown in Fig. 5B, but they are clearly shown in Figures 5A and 6A. Moreover, it is unreasonable to conclude that the short walls are not present because if they are not present then most of the fuel-air mixture would bypass the flame holder (514, 614) and escape out where the short walls would have been located.  However, that would defeat the purpose of the flame holder.    








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762